          Case 1:19-cv-01392-ALC-RWL Document 34 Filed 02/12/20 Page 1 of 1

                            LEVIN-EPSTEIN & ASSOCIATES, P.C.
____________________________________________________________________________________________
                          420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                   T: 212.792-0046 • E: Jason@levinepstein.com
                                                                                         February 12, 2020
Via Electronic Filing
The Honorable Magistrate Judge Robert W. Lehrburger
U.S. District Court, Southern District of New York
500 Pearl Street, Courtroom 18D
New York, NY 10007
                          Re:     Perez, Jr. v. 33rd Street Investors I LLC. et al
                                  Case No.: 19-cv-01392

Dear Honorable Magistrate Judge Lehrburger:

          This law firm represents Defendant Wattle Cafe LLC (the “Defendant”) in the above-referenced
action.
        Pursuant to Your Honor’s Individual Motion Practice Rules I(A)(1) and I(F) this letter
respectfully serves as a request to extend the parties’ deadline to complete mediation from February 12,
2020, to March 12, 2020. This request is made on consent of co-Defendant’s counsel and Plaintiff’s
counsel.

         The basis of this request is that Defendant is in the process of engaging substitute counsel.
Defendant’s substitute counsel requires a short extension to familiarize themselves with the underlying
facts in this action. Defendant’s substitute counsel has only recently informed the undersigned law office
that they intend to appear in this action. For this reason, this request is being made less than forty-eight
hours prior to the current mediation completion deadline.

         A separate, independent basis also necessitates an extension of the mediation completion
deadline. The parties scheduled expert site inspections of the subject premises are to be conducted in the
next few weeks. Thus, the parties’ require a short extension of time of the mediation completion date in
order to review the experts’ findings.

        This is the second request of its kind. This request would not affect any other scheduled
deadlines.

        In light of the foregoing, Defendant respectfully requests that the mediation completion deadline
be extended from February 12, 2020, to March 12, 2020.
          Thank you, in advance, for your time and consideration.

                                                               Respectfully submitted,
                                                               LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                                By: /s/ Jason Mizrahi
                                                                   Jason Mizrahi
                                                                   420 Lexington Avenue, Suite 2525
                                                                   New York, NY 10170
                                                                   Tel. No.: (212) 792-0048
                                                                   Email: Jason@levinepstein.com
                                                                   Attorneys for Defendants

VIA ECF: All Counsel
